UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Money Market Fund Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE As high a rate of current income as management believes is consistent with preservation of capital and maintenance of liquidity PORTFOLIO High-quality, short-term, fixed-income securities NET ASSET VALUE December 31, 2008 Class IA $1.00 Class IB $1.00 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares 1 year 2.83% 2.57% 5 years 17.25 15.79 Annualized 3.23 2.98 10 years 38.59 35.36 Annualized 3.32 3.07 Life 147.71 142.77 Annualized 4.43 4.33 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: February 1, 1988. Class inception date: April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. PORTFOLIO COMPOSITION Portfolio composition will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK U.S. capital markets experienced extreme volatility throughout 2008 as a result of the credit market crisis and the ensuing global market sell-off. However, the crisis of confidence brought on by the collapse of many long-standing pillars of the financial community in September and October, coupled with a lack of liquidity in the financial system, created a difficult environment for money market funds during the second half of the year. The Federal Reserve (the Fed) and U.S. Treasury announced several initiatives to help restore trust in the short-term markets and shore up the banking system. By years end, financial markets had stabilized from near-panic levels. For the 12 months ended December 31, 2008, the funds class IA shares returned 2.83% at net asset value. By maintaining rigorous standards and selecting only the highest-quality money market investments, the funds managers were able to safely minimize the impact of the market volatility and maintain the funds $1.00 net asset value (NAV). As an additional safeguard, the Board of Trustees of the Putnam Funds authorized this fund, along with certain other Putnam money market funds, to take part in the U.S. Treasurys Money Market Guarantee Program, which was introduced on September 29, 2008, and runs until April 30, 2009. The program essentially provides insurance coverage to shareholders and will guarantee the $1.00 NAV if it should fall below $0.995. The co-managers wanted to maintain liquidity in the portfolio to meet shareholders short-term needs. So they purchased asset-backed commercial paper (ABCP) securities that were eligible for the ABCP Money Market Mutual Fund Liquidity Facility (AMLF). This program, which was established on September 19, 2 2008, and also runs through April 30, 2009, gives eligible money market mutual funds the flexibility to tender, at amortized cost, ABCP with any maturity date up to 270 days. The ABCP issuers that we consider appropriate investments must be backed by diversified high-quality financial assets, must maintain ample third-party structural support, and must have strong management and sponsorship. Barton Capital Corp., sponsored by BNP Paribas  one of Europes largest and best-performing banking institutions  exemplifies this strategy. For most of the year, the co-managers also kept the portfolios weighted average days to maturity (WAM) shorter than otherwise would be the case given the extreme market volatility and declining rate environment. This meant finding value among the shorter end of the money market universe, including securities issued by both U.S. and foreign issuers. However, during the last quarter of 2008, with the Fed dramatically lowering short-term interest rates, the co-managers extended the WAM by purchasing the most liquid, longer-dated U.S. government agency notes to lock in relatively higher yields  those issued by the Federal Home Loan Mortgage Corporation (Freddie Mac) and the Federal National Mortgage Association (Fannie Mae). The co-managers will continue to manage very conservatively, stressing safety of principal over yield with a focus on return of capital  not return on capital. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in this fund. FUND MANAGEMENT The fund is managed by Joanne Driscoll and Jonathan Topper. They are also portfolio managers of Putnam Tax Exempt Money Market Fund. Joanne Driscoll and Jonathan Topper may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT Money Market Fund Expenses paid per $1,000 $2.48 $3.74 $2.49 $3.76 Ending value (after expenses) $1,012.30 $1,011.00 $1,022.67 $1,021.42 Annualized expense ratio* 0.49% 0.74% 0.49% 0.74% Lipper peer group avg. expense ratio 0.49% 0.74% 0.49% 0.74% * For the fund's most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes 5 in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Money Market Fund 38th 45th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. 6 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Money Market Fund 13th (107) 23rd (103) 24th (94) Lipper VP (Underlying Funds)  Money Market Funds 7 See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. 8 More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT Money Market Fund 13% (13/106) 15% (15/99) 16% (11/71) Lipper VP (Underlying Funds)  Money Market Funds Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 9 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Money Market Fund (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 10 Putnam VT Money Market Fund The funds portfolio 12/31/08 ASSET-BACKED COMMERCIAL PAPER (37.7%)* Yield Maturity Principal (%) date amount Value Alpine Securitization 1.352 1/14/09 $4,000,000 $3,998,050 Atlantic Asset Securitization Corp. 2.769 1/26/09 5,000,000 4,990,451 Atlantic Asset Securitization Corp. 1.959 1/27/09 2,000,000 1,997,183 Atlantic Asset Securitization Corp. 0.400 1/8/09 2,000,000 1,999,844 Barton Capital Corp. 1.554 1/20/09 4,500,000 4,496,319 Barton Capital Corp. 1.554 1/16/09 3,000,000 2,998,063 Barton Capital Corp. 1.504 2/9/09 2,500,000 2,495,938 Barton Capital Corp. 1.504 1/21/09 5,000,000 4,995,833 Barton Capital Corp. 1.454 1/29/09 5,000,000 4,994,361 Bryant Park Funding, LLC 2.769 1/26/09 3,000,000 2,994,271 Bryant Park Funding, LLC 1.504 1/27/09 4,000,000 3,995,667 CAFCO, LLC. 1.756 1/20/09 3,000,000 2,997,229 CAFCO, LLC. 1.404 1/23/09 5,000,000 4,995,720 CAFCO, LLC. 1.403 1/9/09 5,000,000 4,998,444 Enterprise Funding Co., LLC 4.142 1/12/09 4,000,000 3,994,989 Enterprise Funding Co., LLC 1.453 1/16/09 5,000,000 4,996,979 Enterprise Funding Co., LLC 1.402 1/14/09 1,000,000 999,494 Falcon Asset Securitization Co., LLC 1.404 1/21/09 2,000,000 1,998,444 Falcon Asset Securitization Co., LLC 1.403 1/27/09 3,000,000 2,996,967 Falcon Asset Securitization Co., LLC 1.403 1/14/09 5,000,000 4,997,472 Gemini Securitization Corp., LLC 1.654 1/26/09 1,500,000 1,498,281 Gemini Securitization Corp., LLC 1.053 3/17/09 5,000,000 4,989,063 Gemini Securitization Corp., LLC 0.852 3/16/09 3,500,000 3,493,885 Gotham Funding Corp. 1.603 1/7/09 5,000,000 4,998,667 Gotham Funding Corp. 1.555 1/28/09 4,000,000 3,995,350 Govco, Inc. 1.511 6/17/09 5,000,000 4,965,208 Govco, Inc. 1.258 6/23/09 5,000,000 4,969,965 LMA Americas, LLC 0.701 3/23/09 5,000,000 4,992,125 Old Line Funding Corp. 4.246 1/15/09 1,000,000 998,367 Old Line Funding Corp. 4.198 1/22/09 8,556,000 8,535,287 Ranger Funding Co., LLC 1.254 3/18/09 5,000,000 4,986,806 Sheffield Receivables Corp. 2.108 1/12/09 5,000,000 4,996,792 Sheffield Receivables Corp. 0.852 4/2/09 4,000,000 3,991,406 Starbird Funding Corp. 3.223 1/21/09 3,000,000 2,994,667 Starbird Funding Corp. 2.463 1/23/09 2,000,000 1,997,006 ASSET-BACKED COMMERCIAL PAPER (37.7%)* continued Yield Maturity Principal (%) date amount Value Thunder Bay Funding, Inc. 0.752 3/20/09 $3,000,000 $2,995,125 Thunder Bay Funding, Inc. 0.751 3/19/09 4,000,000 3,993,583 Thunder Bay Funding, Inc. 0.751 3/16/09 3,000,000 2,995,375 Tulip Funding Corp. 0.751 1/15/09 5,000,000 4,998,542 Tulip Funding Corp. 0.601 2/20/09 3,000,000 2,997,500 Victory Receivables Corp. 1.603 1/15/09 5,000,000 4,996,889 Windmill Funding Corp. 3.057 1/29/09 2,000,000 1,995,302 Working Capital Management Co. 3.122 1/23/09 2,000,000 1,996,211 Working Capital Management Co. 2.861 1/13/09 4,300,000 4,295,915 Working Capital Management Co. 1.751 1/5/09 3,500,000 3,499,319 Yorktown Capital, LLC 1.403 1/13/09 2,000,000 1,999,067 Yorktown Capital, LLC 1.402 1/9/09 1,000,000 999,689 Yorktown Capital, LLC 0.752 4/3/09 5,000,000 4,990,417 Total asset-backed commerical paper (cost $178,087,527) $178,087,527 CORPORATE BONDS AND NOTES (23.2%)* Yield Maturity Principal (%) date amount Value Allstate Life Global Funding Trust sr. notes FRN Ser. MTN1 1.775 10/20/09 $5,000,000 $5,000,000 American Honda Finance Corp. 144A FRN Ser. MTN 2.319 8/26/09 2,325,000 2,325,000 American Honda Finance Corp. 144A FRN Ser. MTN 2.295 8/11/09 1,900,000 1,899,092 American Honda Finance Corp. 144A FRN Ser. MTN1 4.949 4/14/09 3,000,000 3,000,000 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 2.427 7/2/09 3,000,000 3,000,000 Bank of America NA sr. unsec. notes FRN Ser. BKNT (M) 4.350 4/3/14 4,000,000 4,000,000 Bank of Nova Scotia 144A sr. unsec. notes FRN (Canada) (M) 4.570 4/9/13 2,500,000 2,500,000 BP Capital Markets PLC company guaranty unsec. notes FRN (United Kingdom) (M) 2.284 12/10/12 3,000,000 3,000,000 11 Putnam VT Money Market Fund CORPORATE BONDS AND NOTES (23.2%)* continued Yield Maturity Principal (%) date amount Value Commonwealth Bank of Australia 144A FRN Ser. MTN (Australia) 3.443 8/3/09 $3,000,000 $3,000,000 Commonwealth Bank of Australia 144A sr. unsec. unsub. notes FRN (Australia) 4.350 10/2/09 1,000,000 1,000,000 General Electric Capital Corp. sr. unsec. notes FRN Ser. A 2.096 6/15/09 4,400,000 4,401,024 IBM International Group Capital, LLC 144A company guaranty sr. notes FRN (International Business Machines Corp. (Letter of credit (LOC))) 2.389 9/25/09 2,970,000 2,970,000 ING Bank NV 144A FRN (Netherlands) 1.716 7/24/09 3,000,000 3,000,000 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 2.346 6/15/09 2,000,000 2,000,000 ING USA Global Funding Trust FRN Ser. MTN1 2.028 10/19/09 2,830,000 2,830,000 Lloyds TSB Group PLC 144A sr. unsec. unsub. bonds FRB Ser. EXTC (United Kingdom) (M) 2.806 8/7/13 3,000,000 3,000,000 MetLife Global Funding I 144A sr. unsub. notes FRN 5.194 4/13/09 3,000,000 3,000,000 MetLife Global Funding I 144A sr. unsub. notes FRN 4.570 8/7/09 4,000,000 4,000,000 Monumental Global Funding III 144A sr. unsec. notes FRN 2.549 8/17/09 2,000,000 2,000,000 Monumental Global Funding III 144A sr. unsub. notes FRN 1.575 1/15/09 2,000,000 2,000,000 National Australia Bank, Ltd. 144A FRN (Australia) 2.423 10/6/09 2,000,000 2,000,000 Nordea Bank AB 144A FRN (Sweden) 3.891 9/24/09 3,138,000 3,138,000 Pacific Life Global Funding 144A sr. unsec. notes FRN 2.638 9/9/09 2,000,000 2,000,000 Pricoa Global Funding I 144A FRN Ser. MTN 3.585 7/27/09 4,800,000 4,783,727 CORPORATE BONDS AND NOTES (23.2%)* continued Yield Maturity Principal (%) date amount Value Pricoa Global Funding I 144A sr. unsub. notes FRN 2.445 9/11/09 $3,000,000 $3,000,000 Pricoa Global Funding I 144A sr. unsub. notes FRN Ser. MTN 1.836 9/25/09 2,000,000 2,000,000 Procter & Gamble Co. sr. unsec. notes FRN Ser. MTN 2.216 9/9/09 1,500,000 1,500,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 1.595 5/15/14 3,600,000 3,600,000 Royal Bank of Scotland PLC (The) 144A bank guaranty sr. unsec. unsub. notes FRN (United Kingdom) 2.396 10/9/09 2,000,000 2,000,000 Societe Generale 144A sr. unsec. unsub. notes FRN Ser. BKNT (France) 2.620 9/4/09 3,000,000 3,000,000 Svenska Handelsbanken AB 144A FRN (Sweden) 4.418 8/6/09 2,000,000 2,000,000 Svenska Handelsbanken AB 144A sr. unsec. notes FRN (Sweden) 3.885 8/25/09 3,600,000 3,600,000 Toyota Motor Credit Corp. FRN Ser. MTN 0.591 6/19/09 2,220,000 2,220,000 Toyota Motor Credit Corp. sr. unsec. notes FRN Ser. B 0.530 6/26/09 2,000,000 2,000,000 Toyota Motor Credit Corp. sr. unsec. notes FRN Ser. B 0.460 3/18/09 4,000,000 4,000,000 Wachovia Bank N.A. sr. unsec. notes FRN Ser. BKNT 4.608 8/4/09 4,000,000 4,000,000 Wells Fargo & Co. sr. unsec. notes FRN Ser. G 1.668 9/23/09 1,500,000 1,500,771 Wells Fargo Bank NA sr. unsec. notes FRN Ser. BKNT 0.621 5/28/09 2,830,000 2,830,000 Westpac Banking Corp./NY dep. notes FRN Ser. DPNT 5.119 8/14/09 2,600,000 2,600,000 Total corporate bonds and notes (cost $109,697,614) $109,697,614 12 Putnam VT Money Market Fund U.S. GOVERNMENT AGENCY OBLIGATIONS (13.2%)* Yield Maturity Principal (%) date amount Value Fannie Mae sr. unsec. notes FRN 3.356 7/28/09 $3,000,000 $2,999,514 Fannie Mae unsec. notes FRN 3.641 10/27/09 6,000,000 6,000,000 Fannie Mae unsec. notes FRN 2.180 2/12/10 3,000,000 2,999,511 Federal Home Loan Bank unsec. bonds FRB 2.204 2/19/10 3,000,000 2,998,885 Federal Home Loan Bank unsec. bonds FRB 1.095 3/13/09 4,000,000 4,000,000 Federal Home Loan Bank unsec. bonds FRB Ser. 1 1.995 5/13/09 4,000,000 4,000,000 Federal Home Loan Mortgage Corp. 2.623 2/20/09 6,000,000 5,978,333 Federal Home Loan Mortgage Corp. 1.259 6/24/09 5,000,000 4,969,792 Federal National Mortgage Association 2.749 3/18/09 2,500,000 2,485,644 Federal National Mortgage Association 2.369 2/19/09 5,000,000 4,984,007 Freddie Mac 2.612 2/9/09 3,300,000 3,290,741 Freddie Mac unsec. notes 2.170 11/12/09 3,000,000 3,000,000 Freddie Mac unsec. notes 1.150 12/23/09 5,000,000 5,000,000 Freddie Mac unsec. notes 0.890 12/30/09 5,000,000 5,000,000 Freddie Mac unsec. notes FRN 3.535 4/27/09 1,600,000 1,600,000 Freddie Mac unsec. notes FRN 0.488 9/21/09 3,000,000 3,000,000 Total U.S. government agency obligations (cost $62,306,427) $62,306,427 COMMERCIAL PAPER (9.8%)* Yield Maturity Principal (%) date amount Value Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 2.601 10/2/09 $2,000,000 $2,000,000 Citigroup Funding, Inc. 3.273 2/18/09 2,500,000 2,489,267 Export Development Canada (Canada) 1.671 8/31/09 5,000,000 4,944,542 Export Development Canada (Canada) 1.511 6/1/09 3,000,000 2,981,125 Greenwich Capital Holdings 3.150 3/13/09 1,800,000 1,788,995 HSBC USA, Inc. 1.979 2/12/09 4,000,000 3,990,807 ICICI Bank, Ltd. (Bank of America (LOC)) (India) 2.313 2/6/09 3,500,000 3,491,950 COMMERCIAL PAPER (9.8%)* continued Yield Maturity Principal (%) date amount Value Royal Bank of Scotland Group PLC (United Kingdom) 3.171 2/26/09 $2,500,000 $2,487,866 SanPaolo IMI US Financial Co. 3.110 3/5/09 1,800,000 1,790,355 SanPaolo IMI US Financial Co. 3.100 3/10/09 2,000,000 1,988,466 Shell International Finance B.V. (Netherlands) 1.660 4/8/09 5,000,000 4,977,771 Shell International Finance B.V. (Netherlands) 1.303 2/3/09 5,000,000 4,994,042 Westpac Securities NZ, Ltd. 144A FRN (United Kingdom) 3.069 1/28/09 3,500,000 3,499,224 Yale University 1.556 3/11/09 5,000,000 4,985,146 Total commercial paper (cost $46,409,556) $46,409,556 CERTIFICATES OF DEPOSIT (8.1%)* Yield Maturity Principal (%) date amount Value Abbey National Treasury Services PLC/Stamford, CT FRN 1.435 2/13/09 $3,000,000 $3,000,000 Barclays Bank PLC/NY FRN 1.495 2/17/09 2,500,000 2,500,000 Barclays Bank PLC/NY FRN 1.461 3/17/09 2,000,000 2,000,000 Barclays Bank PLC/NY FRN 0.908 2/23/09 2,000,000 2,000,000 BNP Paribas 1.180 3/19/09 5,000,000 5,000,000 Chase Manhattan Bank, USA, N.A. 1.750 2/17/09 5,000,000 5,000,000 Credit Suisse/New York, NY FRN 0.481 3/27/09 2,910,000 2,905,649 Deutsche Bank AG/New York, NY FRN 1.735 7/21/09 5,000,000 5,000,000 DnB NOR Bank ASA/New York 2.930 1/30/09 2,300,000 2,300,000 Lloyds TSB Bank PLC/New York, NY 1.880 3/12/09 2,000,000 2,000,000 Svenska Handelsbanken/New York, NY FRN 5.139 7/13/09 4,000,000 4,000,000 Unicredito Italiano/New York, NY 3.200 2/27/09 2,500,000 2,500,000 Total certificates of deposit (cost $38,205,649) $38,205,649 13 Putnam VT Money Market Fund REPURCHASE AGREEMENTS (4.6%)* Principal amount Value Interest in $300,000,000 joint tri-party repurchase agreement dated December 31, 2008 with Deutsche Bank Securities due January 2, 2009  maturity value of $21,500,119 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 5.00% to 7.00% and due dates ranging from April 1, 2034 to December 1, 2038, valued at $306,000,001) $21,500,000 $21,500,000 Total repurchase agreements (cost $21,500,000) $21,500,000 MUNICIPAL BONDS AND NOTES (3.8%)* Yield Maturity Principal (%) date amount Value CO Hsg. & Fin. Auth. VRDN (Single Fam.) Ser. B-1 (M) 4.500 11/1/32 $2,000,000 $2,000,000 Ser. C1- Class I (M) 4.500 11/1/36 1,790,000 1,790,000 Ser. C2, Class I (M) 4.500 11/1/35 3,000,000 3,000,000 CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-1 (M) 0.700 7/1/36 3,900,000 3,900,000 Geisinger, PA Auth. Hlth. Syst. VRDN (Geisinger Hlth. Syst.) (M) 0.850 11/15/32 2,000,000 2,000,000 MA State Hlth. & Edl. Fac. Auth. VRDN (Harvard U.), Ser. R (M) 0.700 11/1/49 3,000,000 3,000,000 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)) Ser. B (M) 1.200 9/1/30 1,000,000 1,000,000 Ser. C (M) 0.900 9/1/30 1,300,000 1,300,000 Total municipal bonds and notes (cost $17,990,000) $17,990,000 Total investments (cost $474,196,773) $474,196,773 * Percentages indicated are based on net assets of $472,289,952. (M) The securitys effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Variable Rate Demand Notes (VRDN), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1 - Valuations based on quoted prices for identical securities in active markets. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $ $ Level 2 474,196,773  Level 3   Total $474,196,773 $ Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 14 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities December 31, 2008 Putnam VT Money Market Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $474,196,773 Cash 10,174 Interest and other receivables 805,185 Receivable for shares of the fund sold 177 Total assets Liabilities Payable for shares of the fund repurchased 2,022,870 Payable for compensation of Manager (Note 2) 447,018 Payable for investor servicing fees (Note 2) 12,559 Payable for custodian fees (Note 2) 5,173 Payable for Trustee compensation and expenses (Note 2) 81,264 Payable for administrative services (Note 2) 2,154 Payable for distribution fees (Note 2) 49,730 Other accrued expenses 101,589 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $472,428,536 Accumulated net realized gain (loss) on investments (Note 1) (138,584) Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $251,780,272 Number of shares outstanding 251,865,615 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 Computation of net asset value Class IB Net Assets $220,509,680 Number of shares outstanding 220,584,291 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 Cost of investments, (Note 1): Unaffiliated issuers $474,196,773 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 15 PUTNAM VARIABLE TRUST Statement of Operations Year ended December 31, 2008 Putnam VT Money Market Fund Investment income Interest-unaffiliated issuers $15,217,199 Interest-affiliated issuers (Note 5) 292,342 Total investment income Expenses Compensation of Manager (Note 2) 2,145,242 Investor servicing fees (Note 2) 143,196 Custodian fees (Note 2) 14,721 Trustee compensation and expenses (Note 2) 37,087 Administrative services (Note 2) 27,856 Distribution fees-class IB (Note 2) 569,542 Auditing 68,879 Legal 36,630 Other 160,321 Fees waived and reimbursed by Manager (Notes 2 and 5) (386,775) Total expenses Expense reduction (Note 2) (992) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) (121,001) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 16 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT Money Market Fund Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $12,693,834 $19,881,079 Net realized gain (loss) on investments (121,001) (17,583) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,918,971) (10,463,007) Class IB (5,777,857) (9,452,246) Increase (decrease) from capital share transactions (Note 4) 46,721,565 25,991,484 Total increase (decrease) in net assets Net assets: Beginning of year 425,692,382 399,752,655 End of year THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 17 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Total Ratio of net Net asset Net `
